Citation Nr: 0928542	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  05-18 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for entitlement to Department of Veterans 
Affairs (VA) benefits based on claimed service.

2.  Entitlement to Department of Veterans Affairs (VA) 
benefits based on claimed service.


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines in which the RO 
denied the appellant's request to reopen her claim to 
entitlement to VA benefits on the basis that the appellant's 
spouse did not have qualifying service.

The appellant was scheduled for a hearing in April 2006 and 
she failed to appear.

In March 2007 the Board remanded the claim for compliance 
with the Veterans Claim Assistance Act (VCAA).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to VA benefits based on claimed 
service is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Entitlement to VA benefits based on claimed service was 
denied by the Board in a decision of January 2004.  The 
decision is final.

2.  The evidence submitted since the Board's January 2004 
decision is relevant and probative of the issue at hand.



CONCLUSIONS OF LAW

1.  The January 2004 Board decision, which denied entitlement 
to VA benefits, is final.  38 U.S.C.A. § 7104 (West 2002).

2.  The evidence received since the Board's January 2004 
decision, which denied entitlement to VA benefits, is new and 
material, and the claim is reopened.  38 U.S.C.A. §§ 5103A, 
5107, 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veteran's Claims Assistance Act of 2000 (VCAA), is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  The law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the veteran and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002).  VA must also inform the 
claimant which evidence VA will seek to provide and which 
evidence the claimant is to provide.  Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  Second, the VA has a duty 
to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  In 
the instant case, the appellant's claim is being reopened.  
As such, any deficiencies with regard to VCAA are harmless 
and nonprejudicial.  




New and Material

Entitlement to VA benefits was denied in Board decision of 
January 2004 on the basis that the appellant's spouse's did 
not have qualifying service.  The decision is final.

At the time of the decision, the record included a 
certification of service from the Philippine Army; a death 
certificate; a Philippine Army Personnel Affidavit of March 
1946;  two lay affidavits of June 1984 attesting to the 
appellant's marriage to her spouse; a certification of 
October 1992 stating the appellant's spouse had service in 
the recognized Guerillas; and certifications from January 
1986 and July 1973 from the National Personnel Records Center 
(NPRC) stating that the appellant's spouse was not a member 
of the Philippine Commonwealth Army, including the recognized 
guerrillas, in the United States Armed Forces.  

Submitted since the Board's denial January 2004 are two lay 
affidavits of August 1944 stating that the appellant's spouse 
had service with the "L" Co, 3rd Ba. 110th Inf., 110th Div, 
Tenth Military District (Guerrilla).

The Board's January 2004 decision is final based upon the 
evidence then of record.  A prior final decision will be 
reopened if new and material evidence is submitted.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If the Board 
determines that the evidence is new and material, the case is 
reopened and evaluated in light of all the evidence, both new 
and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
In making this determination, the Board must look at all of 
the evidence submitted since the time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).   

The Board notes that the applicable regulation requires that 
new and material evidence is evidence which has not been 
previously submitted to agency decision makers which relates 
to an unestablished fact necessary to substantiate the claim, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled, 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Board has made a careful review of the record.  The Board 
notes that at the time of the prior denial, there was no 
evidence of service with the recognized guerrillas.  Since 
that determination, the appellant has introduced evidence 
which, if credible, would tend to establish that the 
appellant's spouse may have had creditable service.  
Specifically, the appellant introduced two lay affidavits 
attesting to the appellant's spouse's service in the 
recognized guerrillas.  This evidence is relevant and 
probative to the issue at hand.  The evidence cures the 
evidentiary defect that existed at the time of the prior 
decision.  See 38 C.F.R. § 3.156.  Based upon the reason for 
the prior denial, the additional evidence is new and material 
and the claim is reopened. 


ORDER

The request to reopen the claim for entitlement to VA 
benefits is granted.  


REMAND

The Board notes that in a recent decision of Cappellan v. 
Peake, 539 F. 3d 1373 (2009), the United States Court of 
Appeals for the Federal Circuit (Circuit) held that in 
accordance with VA's 38 U.S.C. § 5103A duty to assist, where 
a claimant submits new evidence subsequent to a verification 
of service, that evidence must be submitted and considered in 
connection with a new request for verification of service 
from the service department pursuant to 38 C.F.R. § 3.203(c).  
The Federal Circuit stated specifically that 38 C.F.R. § 
3.203 requires that military service be determined based on 
all relevant evidence, with due application of the duty to 
assist in 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159 and the 
statutory and regulatory requirements to consider all 
information and lay evidence of record pursuant to 38 
U.S.C.A. § 5107(b).  Id.

In the instant case, the Board notes that there are two 
service certifications.  The latest certification is dated in 
July 1993 states that there is no basis upon which to change 
the prior negative certification of January 1986 which found 
the appellant's spouse had no creditable service.  Subsequent 
to this certification, the appellant submitted in August 
2004, two lay affidavits of August 1944 which attest to the 
appellant's spouse's service with the recognized guerrillas.  
While the affidavits are dated prior to the latest 
certification, a review of the claim file does not show that 
the affidavits were part of the evidence considered at the 
time of the prior certification as their first inclusion in 
the record was not until August 2007.  In fact, a memorandum 
of March 2005 from the Veterans Service Center Manager states 
that a re-certification is not necessary.  Consequently, the 
Board cannot be certain that this evidence was considered 
during the most recent recertification of July 1993.  
Therefore, and following the holding in Cappellan, a new 
recertification of service is needed which considers all of 
the new evidence submitted by the appellant.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

The AOJ should contact NPRC and make a 
new request for verification of the 
appellant's spouse's service including, 
but not limited to, any guerrilla 
service.  Provide NPRC copies of all 
relevant evidence submitted by the 
appellant after the latest request for 
certification including, but not 
limited to, the lay affidavits of 
August 1944 submitted in August 2004.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


